Lummus, J.
The plaintiff is the present holder of a promissory note for $150, dated April 20, 1932, payable in three months, made by the defendant to the order of Gill Engineering Company, and indorsed in blank and delivered to the plaintiff on April 23, 1932. The defendant offered to prove that Gill Engineering Company owed him much more than the amount of the note. The judge instructed the jury that if they were satisfied that the plaintiff took the note for value, in good faith, he could recover, without regard to the state of the account between the *84maker and the payee.. Of this, the defendant has no cause to complain. Federal Reserve Bank of Boston v. Gray-United Stores Inc., ante, 77.
There was no error in excluding evidence of payments made by the maker to the payee, with the knowledge of the plaintiff, whether before or after the making of the note. There was no evidence nor offer of proof that the payments were made on account of this note.
All the exceptions of the defendant have been considered, although not all need discussion in this opinion. We find no error.

Exceptions overruled.